UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
DJAMEL AMEZIANE,                          )
                                          )
               Petitioner,                )
                                          )
            v.                            ) Civil Action No. 05-392 (ESH)
                                          )
BARACK OBAMA, et al.,                     )
                                          )
                                          )
               Respondents.               )
__________________________________________)


                                           ORDER

       Upon consideration of Respondents’ Motion for Continuance of the October 7, 2013

hearing [Dkt. No. 325], and considering the current furloughs of Justice Department attorneys,

including those assigned to Guantanamo cases, it is hereby ORDERED that the motion is

GRANTED, and that the hearing scheduled for October 7, 2013 is VACATED. The Court will,

however, proceed to decide the motion for release expeditiously.

       SO ORDERED.

                                                                      /s/
                                                           ELLEN SEGAL HUVELLE
                                                           United States District Judge

Date: October 2, 2013